REASONS FOR ALLOWANCE



1.	Claims 15-17, 19, 20 and 22-34 allowed.



2.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 15, Ishii and the other cited references no longer teach of the claimed invention as a whole.

Please note significant elements, such as the recitation of the first and second pixel circuits comprising respective first and second display driving circuits. Specifically, these circuits are driven in various phases, such as a data writing time phases at (2n-1)th time period, 2nth time period, in which various voltage (at various positive phases) are latched at/between these two driving circuits. This combination of structure (as shown in Figure 8) as well as driving method is not taught by the prior art.

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Conclusions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621